THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                   September 2019 Term

                                 _____________________                   FILED
                                                                     October 18, 2019
                                  Nos. 18-1082, 18-1084                  released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK
                                 _____________________               SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA



                        IN RE: J.A., A.A., Z.A., S.A., AND J.A.

        ___________________________________________________________

                    Appeal from the Circuit Court of Mingo County
                          Honorable Miki Thompson, Judge
                        Juvenile Action No. 18-JA-5-6-7-8-9

          AFFIRMED IN PART, VACATED IN PART, AND REMANDED
         _________________________________________________________


                               Submitted: September 10, 2019
                                  Filed: October 18, 2019


Marsha Webb-Rumora, Esq.                           Patrick Morrisey, Esq.
Williamson, West Virginia                          Attorney General
Attorney for Petitioner H.A.                       Thomas T. Lampman, Esq.
                                                   Assistant Solicitor General
Susan J. Van Zant, Esq.                            Brandolyn N. Felton-Ernest, Esq.
Williamson, West Virginia                          Assistant Attorney General
Attorney for Petitioner V.A.                       Charleston, West Virginia
                                                   Attorneys for Respondent Department
Diana Carter Wiedel, Esq.                           of Health and Human Resources
Williamson, West Virginia
Guardian ad litem


JUSTICE HUTCHISON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT

              1. “Although conclusions of law reached by a circuit court are subject to de

novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court's account of the evidence is plausible in light of the

record viewed in its entirety. Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223, 470

S.E.2d 177 (1996).” Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).



              2. “Although parents have substantial rights that must be protected, the

primary goal in cases involving abuse and neglect, as in all family law matters, must be the

health and welfare of the children.” Syl. Pt. 3, In re Katie S., 198 W. Va. 79, 479 S.E.2d

589 (1996).



              3. “In cases involving the abuse and neglect of children, when it appears

from this Court’s review of the record on appeal that the health and welfare of a child may

be at risk as a result of the child’s custodial placement, regardless of whether that placement

                                               i
is an issue raised in the appeal, this Court will take such action as it deems appropriate and

necessary to protect that child.” Syl. Pt. 6, In re Timber M., 231 W.Va. 44, 743 S.E.2d 352

(2013).



              4.   When determining whether to permanently terminate the parental,

custodial and guardianship rights and responsibilities of an abusing parent, West Virginia

Code § 49-4-604(b)(6)(C) (2019) requires a circuit court to give consideration to the wishes

of a child who is fourteen years of age or older or otherwise of an age of discretion as

determined by the court. A circuit court is not obligated to comply with the child’s wishes,

but shall make the termination decision based upon a consideration of the child’s best

interests. The child’s preference is just one factor for the circuit court’s consideration.



              5. “‘Where it appears from the record that the process established by the

Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes for the

disposition of cases involving children adjudicated to be abused or neglected has been

substantially disregarded or frustrated, the resulting order of disposition will be vacated

and the case remanded for compliance with that process and entry of an appropriate

dispositional order.’ Syl. Pt. 5, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620 (2001).”

Syl. Pt. 5, In re T.W., 230 W.Va. 172, 737 S.E.3d 69 (2012).




                                               ii
HUTCHISON, Justice:

              The petitioners herein, Father H.A. and Mother V.A. (collectively “the

parents”), appeal1 the November 1, 2018, order of the Circuit Court of Mingo County that

terminated their parental rights to three of their children, Z.A., S.A., and J.A.-2, on the

basis of physical and educational neglect.2 The petitioners contend that the evidence does

not support termination. Upon a review of the parties’ arguments and the record on appeal,

we find no error in the circuit court’s termination of parental rights to these three children

and, accordingly, affirm the circuit court’s order with regard to Z.A., S.A., and J.A.-2.



              However, upon a review of the record and the receipt of supplemental

briefing, we find plain error in the circuit court’s disposition of the abuse and neglect case

with regard to two of the parents’ other children, J.A.-1 and A.A. The circuit court made a

verbal ruling to leave intact the parents’ rights to teenagers J.A.-1 and A.A., but did so

without having performed any analysis of these children’s best interests. It appears that the

circuit court also failed to enter any dispositional order for J.A.-1 and A.A. Although J.A.-




       1
       The parents filed separate appeals that this Court consolidated for purposes of
argument and decision. Father H.A. is the petitioner in docket number 18-1082, while
Mother V.A. is the petitioner in 18-1084.
       2
         Because this case involves minors and sensitive matters, we follow our long-
standing practice of using initials to refer to the children and the parties. See e.g., W.Va.
R. App. P. 40(e); State v. Edward Charles L., 183 W.Va. 641, 645 n.1, 398 S.E.2d 123,
127 n.1 (1990). Two of the children who were the subject of the underlying abuse and
neglect case share the same initials, so we refer to the older child as J.A.-1 and the younger
child as J.A.-2.
                                              1
1 reached the age of majority during the appeal period and is no longer a subject of the

abuse and neglect case, A.A. is still a minor. Therefore, we vacate the circuit court’s verbal

ruling regarding the parents’ rights to A.A. and remand this case for further proceedings

consistent with this opinion.



                          I. Facts and Procedural Background

              The petitioners in this consolidated appeal are the parents of eight children,

five of whom were minors living in the family’s home on February 9, 2018 when the

Department of Health and Human Resources (“DHHR”) filed an abuse and neglect petition

in circuit court. Children J.A.-1 and A.A. are teenagers, while Z.A., S.A., and J.A.-2 are

younger. The DHHR alleged that the parents committed both physical and educational

neglect of these five children. Specifically, the abuse and neglect petition asserted that the

family’s home was dirty, with pet waste on the floors and a urine smell throughout, and

there was garbage all over the yard. The DHHR reported that during the then-current school

year, J.A.-1 had not attended school at all; A.A. had seventy unexcused absences from

school; Z.A. had twenty unexcused absences from school; S.A. had thirteen unexcused

absences from school; and J.A.-2 had been absent from school a total of twenty-one days

with eleven days being unexcused. The DHHR submitted school records to the court

documenting the absences. Although he was seventeen years old, J.A.-1 had completed

only a few high school freshman credits. The DHHR explained that it had worked with the

family since June 2017 in an attempt to correct the truancy, without success. Before the

February 2018 abuse and neglect petition was filed, the parents withdrew J.A.-1 and,

                                              2
subsequently, A.A. from public high school with the stated intention of having them home

schooled. However, the DHHR found no evidence that any home school lessons were

completed. Moreover, pursuant to state statute, the parents are not qualified to provide a

home school education because they both lack high school or graduate equivalency

diplomas.3 The abuse and neglect petition asserted that Mother V.A. told the school system

that the children’s maternal grandmother would teach the home school lessons, but there

is no evidence that the maternal grandmother did so and, furthermore, there was a registered

sex offender residing in the maternal grandmother’s home. There was also no computer or

internet access available for J.A.-1 and A.A. to pursue a home school curriculum.



                The abuse and neglect petition was filed on a non-emergency basis and the

children were permitted to remain in the home. A guardian ad litem (“GAL”) was

appointed for the children, and each parent filed an answer denying the allegations. A

preliminary hearing was held on February 28, 2018, where all parties were given the

opportunity to present evidence.



                During the preliminary hearing, a DHHR Child Protective Services (“CPS”)

worker testified about the truancy and the soiled condition of both the children and the

home. She testified that although the home had been cleaned “for the most part” in the days

since the February 2018 petition was filed, and the home was “better than it was,” more



       3
           See W.Va. Code § 18-8-1(c)(2)(B) (2016).
                                             3
cleaning was still needed. This witness also testified about some of the DHHR’s prior

involvement with the family, including a petition for abuse and neglect that was filed in

2010 for the same types of issues.4 The CPS worker testified about services the DHHR had

provided to the family in the months leading up to the filing of the current abuse and neglect

petition, including paying a utility bill and providing a visiting worker through the “Safe

at Home” program. The CPS worker explained that despite receiving these services, the

problems had persisted. J.A.-1 and A.A. were not completing any home school lessons,

and the maternal grandmother was not physically able to teach the lessons, yet the parents

were considering removing the younger three children from school for home schooling. In

response, during the preliminary hearing the Mother presented testimony from the “Safe at

Home” worker that the parents had been compliant with the services provided, J.A.-1 and

A.A. did not want to go to school, and the “Safe at Home” worker was trying to find

alternative educational services for J.A.-1 and A.A.



              At the conclusion of the preliminary hearing, the circuit court found probable

cause to proceed with the abuse and neglect petition. The circuit court awarded temporary

legal custody of the five minor children to the DHHR, but left the children in the physical

care of the parents. The circuit court gave strict warnings to the parents that all five of the

children must be enrolled in school and if they missed or were tardy for even one day




       4
        After receiving services during the 2010 abuse and neglect case, the parents
successfully regained custody of their children in 2011.
                                              4
without an excuse, then the DHHR would remove the children from the parents’ home for

placement in foster care.



              One month later, on March 28, 2018, the GAL filed a motion asking the

circuit court to order the immediate removal of the children from the parents’ home. The

GAL reported that J.A.-1 and A.A. had been re-enrolled in school, but both were suspended

on March 13, 2018 for skipping classes. The GAL learned that some of the other children

also missed school in March. Furthermore, when a CPS worker took the children for

haircuts, several were found to have untreated lice. During a home visit, the GAL observed

that although the home was no longer messy, it still had a foul odor; there was dirt and

grime throughout the home; and there was trash all over the yard. The GAL spoke with

school personnel who reported that there had been concerns for years about the children’s

welfare. The children were sent to school in dirty clothes and frequently smelled so bad

that people complained. The GAL also reported that in addition to the abuse and neglect

petition that was filed in 2010, this family had been involved with, and had received

intermittent services from, the DHHR over a period of approximately twenty years. By

written order entered on April 9, 2018, the circuit court granted the GAL’s motion and

removed the five children from the home. J.A.-1 was placed in a children’s shelter, while

the other four children were placed with their paternal grandmother. At a hearing held two

days later, the circuit court heard a verbal report from the GAL and reaffirmed the removal

of the children from the home. Thereafter, the parents were given additional DHHR

services including parenting classes, as well as supervised visitation.

                                             5
              The circuit court held the adjudicatory hearing on April 11, 2018. None of

the parties called any witnesses but, upon the DHHR’s motion and without objection, the

circuit court took notice of all prior testimony and documents submitted in this case. Upon

considering the evidence, the circuit court adjudicated both parents as abusive and/or

neglectful. Each parent made a motion for a post-adjudicatory improvement period,

arguing that they had cleaned their home and had done everything asked of them. The

DHHR opposed the motions, asserting that the parents had been receiving services for

many years but there was never any lasting improvement. The circuit court agreed with the

DHHR’s argument and denied the motions.



              The dispositional hearing was held on August 15, 2018. Without objection,

the court began by taking notice of all prior evidence offered in the case. The DHHR

offered testimony from a CPS supervisor who, in addition to testifying about the current

truancy and cleanliness issues, explained the DHHR’s long involvement with this family.

A CPS case was opened as early as 1998 because children in the home had poor hygiene,

their dental health was neglected, and the home was dirty and in poor condition. According

to this CPS supervisor, the family received services from 1998 until 2005, and then again

from 2007 to 2010, when the DHHR found it necessary to file the previous abuse and

neglect petition in 2010. The witness testified that through the years, there have been

ongoing “truancy referrals, problems with the younger kid’s [sic] teeth, issues with

hygiene, the house, [and] electricity” and the parents have been unable to take care of the

children without dependence upon the DHHR. The witness explained that the parents

                                            6
“participated with services each time they had services out and they didn’t have any issues,

but as soon as the services were gone it went back to the same situation.” In addition,

records kept of the mother’s Adult Life Skills classes reflect that she did not accept

responsibility for the neglect of her children. Rather, she insisted that “she had been done

wrong by the DHHR and . . . had been harassed [by the DHHR] for 26 years.”



              Although his counsel participated in cross-examination, Father H.A. did not

offer any witnesses or evidence during the dispositional hearing. Mother V.A. testified and

claimed that she kept her home and her children clean. She testified that she had trouble

making the two older children attend school, but to remedy this, she had filed a truancy

petition against J.A.-1. The paternal grandmother testified that while four of the children

have been in her care, the children have been doing well. She sends them to school clean,

she treated their lice, and A.A. has not had problems missing school. The paternal

grandmother also testified that supervised visitation with the parents was going well, but

the children miss and “cry for” their parents.



              During the dispositional hearing, after taking into consideration all of the

evidence presented throughout the entire case, the circuit court found that the parents were

unwilling or unable to correct the conditions of abuse and/or neglect and there was no

reasonable likelihood that they could correct these conditions in the near future. The circuit

court determined that termination of parental rights was in the children’s best interests and

was the least restrictive alternative. Seeking clarification of the court’s ruling, the GAL

                                              7
inquired whether the court meant to terminate “the rights” to the two older children, J.A.-

1 and A.A. These two children were over the age of fourteen, and the GAL represented

that they did not want their parents’ rights to be terminated. 5 Without providing any

analysis, the judge responded, “I guess not. I feel so bad for these children. Do you think

they’ll be able to graduate?” The GAL responded that efforts would be made to keep J.A.-

1 in a GED program. The judge responded, “[s]ee what you can do about this matter. That

will conclude this matter.” Thereafter, the circuit court entered its written dispositional

order on November 1, 2018. This order terminated the parents’ parental rights to the three

youngest children Z.A., S.A., and J.A.-2, but made no mention of J.A.-1 and A.A.6



                In their appeals to this Court, the parents challenge the termination of their

parental rights to Z.A., S.A., and J.A.-2. After reviewing the parties’ briefs and the record

on appeal, this Court sua sponte required supplemental briefing on the question of whether

the circuit court erred by not terminating the parents’ custodial and guardianship rights to

A.A., who is now sixteen years old.7 Having received the parties’ original and supplemental




       5
       At the time of the August 2018 dispositional hearing, J.A.-1 was seventeen and
A.A. was fifteen.
       6
         On its own motion in accordance with Rule 6(b) of the Rules of Appellate
Procedure, on August 29, 2019, this Court supplemented the appellate appendix records
with the orders entered by the circuit court subsequent to its November 1, 2018 order. None
of these orders provide a disposition for J.A.-1 and A.A.
       7
           J.A.-1 reached the age of majority before the appellate briefs were filed.
                                               8
briefs, the parties’ Rule 11(j) updates,8 two appendix records and a supplement thereto, and

oral argument, this appeal is ready for decision.



                                   II. Standard of Review

              This Court has established the following standard of appellate review for

abuse and neglect cases:

                      Although conclusions of law reached by a circuit court
              are subject to de novo review, when an action, such as an abuse
              and neglect case, is tried upon the facts without a jury, the
              circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of
              law as to whether such child is abused or neglected. These
              findings shall not be set aside by a reviewing court unless
              clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing
              court on the entire evidence is left with the definite and firm
              conviction that a mistake has been committed. However, a
              reviewing court may not overturn a finding simply because it
              would have decided the case differently, and it must affirm a
              finding if the circuit court's account of the evidence is plausible
              in light of the record viewed in its entirety. Syl. Pt. 1, In Interest
              of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). The overarching

consideration in all abuse and neglect cases must be the children’s best interests. This Court

held in syllabus point three of In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996), that

“[a]lthough parents have substantial rights that must be protected, the primary goal in cases



       8
         In status reports filed pursuant to Rule 11(j) of the Rules of Appellate Procedure,
the GAL and the DHHR reported that A.A., Z.A., S.A., and J.A.-2 are living with their
paternal grandmother and doing well. The permanency plan for Z.A., S.A., and J.A.-2 is
adoption by this grandmother.
                                                9
involving abuse and neglect, as in all family law matters, must be the health and welfare

of the children.” To that end, we have held that

                      [i]n cases involving the abuse and neglect of children,
              when it appears from this Court’s review of the record on
              appeal that the health and welfare of a child may be at risk as a
              result of the child’s custodial placement, regardless of whether
              that placement is an issue raised in the appeal, this Court will
              take such action as it deems appropriate and necessary to
              protect that child.

Syl. Pt. 6, In re Timber M., 231 W.Va. 44, 743 S.E.2d 352 (2013). With these principles in

mind, we turn to the issues presented by this case.



                                      III. Discussion

A. Termination of parental rights to Z.A., S.A., and J.A.-2

              Although they filed separate briefs, each of the parents asserts a single

assignment of error on appeal: that the circuit court should not have terminated their

parental rights to Z.A., S.A., and J.A.-2. They make nearly identical arguments in support

of this contention. They contend that the DHHR failed to make any allegations of abuse

and neglect that would warrant termination, that the family home has been cleaned, that

issues of educational neglect could have been rectified by pursuing a truancy petition

against J.A.-1, that the children are experiencing the same truancy and lice problems while

living with the paternal grandmother, and that the family’s income was limited to the

father’s disability payments and a determination of neglect should not be based solely upon

a lack of financial means. Finally, both parents argue that they have demonstrated they

could improve, therefore termination was improper without first allowing them a post-

                                             10
adjudicatory improvement period. The DHHR and GAL respond that termination is

supported by the evidence and is necessary for the children’s welfare. Having reviewed the

record and the applicable law, we find no error in the circuit court’s decision to terminate

parental rights to Z.A., S.A., and J.A.-2.



              The West Virginia Code defines “neglected child” to include a child whose

parent fails to provide necessary clothing, shelter, supervision, or education:

              “Neglected child” means a child:
              (A) Whose physical or mental health is harmed or threatened
              by a present refusal, failure or inability of the child’s parent,
              guardian, or custodian to supply the child with necessary food,
              clothing, shelter, supervision, medical care, or education, when
              that refusal, failure, or inability is not due primarily to a lack
              of financial means on the part of the parent, guardian, or
              custodian;
              (B) Who is presently without necessary food, clothing, shelter,
              medical care, education, or supervision because of the
              disappearance or absence of the child’s parent or custodian; or
              (C) “Neglected child” does not mean a child whose education
              is conducted within the provisions of § 18-8-1 et seq. of this
              code.

W.Va. Code § 49-1-201 (2018). An “abusing parent” is “a parent, guardian, or other

custodian, regardless of his or her age, whose conduct has been adjudicated by the court to

constitute child abuse or neglect as alleged in the petition charging child abuse or neglect.”

Id. The DHHR alleged and proved facts that clearly constitute child neglect based upon the

failure to provide adequate clothing, shelter, education, and supervision.




                                             11
              The record evidence reveals a prolonged history of the children being sent to

school in a filthy condition, smelling so bad that people complained. When this abuse and

neglect petition was filed in February 2018, the family home was strewn with garbage and

pet excrement. Although there was testimony that the parents had made efforts to clean

their home after this petition was filed, the home still needed more cleaning and several of

the children were suffering from untreated lice. The evidence revealed prior instances over

the last twenty years where the parents had failed to care for their children and home, and

each time the DHHR’s interventions ended, the parents reverted to their neglectful ways.

Moreover, the parents’ recent efforts to clean their home did nothing to remedy the extreme

educational neglect in this family.



              Critically, the parents allowed each of the five minor children to miss an

enormous amount of school. For one school year, J.A.-1 did not attend school at all; A.A.

had seventy unexcused absences; Z.A. had twenty unexcused absences; S.A. had thirteen

unexcused absences; and J.A.-2 had eleven unexcused absences. J.A.-1 was seventeen

years old but had only completed a few freshman credits in high school. When officials

investigated these truancy issues, the parents’ primary response was to withdraw J.A.-1

and, subsequently, A.A. from public school. However, the claimed home schooling was

nothing but a masquerade to conceal that these two children were receiving no education.

The parents were not qualified, and the maternal grandmother was either not able or

willing, to provide home instruction. Most importantly, there is no evidence that any home

school lessons were ever completed by the two teenagers. Despite the failure of home

                                            12
schooling for the oldest two children, the parents contemplated withdrawing the youngest

three children from school. Although the parents assert that pursuing a truancy petition

against J.A.-1 could have solved the absenteeism problem, J.A.-1 was just one of the five

minor children, and a truancy petition against J.A.-1 would not have rectified the parents’

neglectful supervision of their other children’s education.



              The parents contend that the children are having the same truancy, lice, and

behavioral problems while living with the paternal grandmother since removal from the

parents’ home. However, this is belied by the paternal grandmother’s testimony during the

dispositional hearing, and by the GAL’s and DHHR’s recently-filed Rule 11(j) reports. The

paternal grandmother testified that she successfully treated the children’s lice, sends the

children to school clean, and that the children are attending school. The GAL and DHHR

reported that A.A. was temporarily sent to a children’s treatment facility after the

dispositional hearing, but has now been returned to the paternal grandmother’s home and

is doing better. Obviously, the children had to undergo a period of transition where they

were made to go to school, unlike the lax and neglectful supervision to which they had

grown accustomed in the parents’ home. Moreover, contrary to the parents’ argument, the

circuit court did not terminate their parental rights based upon their economic

circumstances. Rather, the record demonstrates that despite the provision of numerous

assistive services from the DHHR, the parents failed to remedy the condition of their home,

their children’s truancy, and their children’s poor hygiene for a period of nearly twenty

years.

                                            13
              We likewise reject the parents’ argument that it was error for the circuit court

to terminate their parental rights without first granting them a post-adjudicatory

improvement period. Pursuant to West Virginia Code § 49-4-610(2)(B) (2015), for a court

to grant an improvement period, a parent must “demonstrate[], by clear and convincing

evidence, that the [parent] is likely to fully participate in the improvement period[.]”

Parents must accept responsibility for their abusive and neglectful conduct:

              [I]n order to remedy the abuse and/or neglect problem, the
              problem must first be acknowledged. Failure to acknowledge
              the existence of the problem, i.e., the truth of the basic
              allegation pertaining to the alleged abuse and neglect or the
              perpetrator of said abuse and neglect, results in making the
              problem untreatable and in making an improvement period an
              exercise in futility at the child’s expense.

Timber M., 231 W. Va. at 55, 743 S.E.2d at 363 (quoting In re: Charity H., 215 W.Va.

208, 217, 599 S.E.2d 631, 640 (2004)). The decision to grant or deny an improvement

period rests in the sound discretion of the circuit court. See Katie S., 198 W.Va. at 82, 479

S.E.2d at 592, syl. pt. 6, in part (“It is within the court’s discretion to grant an improvement

period within the applicable statutory requirements[.]”); In re M.M., 236 W.Va. 108, 115,

778 S.E.2d 338, 345 (2015) (Recognizing that “West Virginia law allows the circuit court

discretion in deciding whether to grant a parent an improvement period.”).



              The evidence in this case reveals that the parents received services from the

DHHR for many years, but they always reverted to their neglectful ways. Although they

were not granted a formal improvement period in this particular case, the parents received

“Safe at Home” services immediately prior to the filing of the February 2018 petition and

                                              14
they received Parent and Adult Education classes during the course of this proceeding.

Nonetheless, they have refused to accept responsibility for the neglect they perpetrated.

Despite overwhelming evidence to the contrary, the mother testified that she made sure her

children were clean when going to school. She also told her Adult Life Skills teacher that

the DHHR was harassing her. Both parents have argued that the home is now clean, and

that the truancy problems could have been rectified merely with a truancy petition against

J.A.-1. This failure to accept responsibility, coupled with the nearly twenty years of

services that they have already received, obviously militates against granting an

improvement period. “‘[C]ourts are not required to exhaust every speculative possibility of

parental improvement . . . where it appears that the welfare of the child will be seriously

threatened . . . .’ Syl. Pt. 1, in part, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).”

In re Cecil T., 228 W.Va. at 91, 717 S.E.2d at 875, syl. pt. 4, in part. As such, we conclude

that the circuit court did not abuse its discretion by refusing to grant the parents a post-

adjudicatory improvement period.



              After considering the record and the parties’ arguments, we affirm the circuit

court’s decision to terminate parental rights to the three youngest children. West Virginia

Code § 49-4-604(b)(6) (2019) instructs a circuit court to terminate parental rights if the

court finds “no reasonable likelihood that the conditions of neglect or abuse can be

substantially corrected in the near future” and termination is necessary for the children’s

welfare. Pursuant to West Virginia Code § 49-4-604(c), “‘[n]o reasonable likelihood that

conditions of neglect or abuse can be substantially corrected’ means that, based upon the

                                             15
evidence before the court, the abusing adult or adults have demonstrated an inadequate

capacity to solve the problems of abuse or neglect on their own or with help.” In this case,

the evidence of physical and educational neglect is clear and convincing, but the parents

have been unable to correct their conduct for approximately two decades. As such,

termination of parental rights is necessary for the welfare of Z.A., S.A., and J.A.-2.



B. Teenager A.A.

                While no party assigned or cross-assigned any error on appeal with regard to

A.A., our review of the record has revealed two glaring deficiencies in the procedures

followed in the disposition of the parents’ rights to both A.A., who is currently sixteen

years old, and to her older brother J.A.-1, who turned eighteen during the appeal period.

After detailing the parents’ neglect of all five children, finding that the parents were

unwilling and unable to adequately care for their children, and concluding that parental

rights must be terminated, the circuit court went on to exclude J.A.-1 and A.A. from that

disposition. This decision appears to have been made solely because J.A.-1 and A.A. were

over the age of fourteen and expressed the desire that their parents’ parental rights not be

terminated. Even though J.A.-1 and A.A. were also the victims of neglect, there is no

indication in the record that the circuit court took into account what disposition would be

best for their health and welfare. Furthermore, there is nothing in the record to indicate that

any dispositional order was ever entered with regard to J.A.-1 and A.A.9 Both were still



       9
           See supra, n. 6.
                                              16
minors subject to the circuit court’s abuse and neglect jurisdiction at the time of the August

15, 2018 dispositional hearing and the entry of the November 1, 2018 dispositional order,

yet they are not mentioned in the order. They appear to have been left hanging in legal

limbo.



              Generally, this Court declines to consider non-jurisdictional issues that are

not raised by the parties to an appeal. However, when our review of an abuse and neglect

case discloses that a child may be at risk, we are duty bound to act. See Timber M., 231

W.Va. at 47, 743 S.E.2d at 355, syl. pt. 6. As we explained in Timber M.:

                      Based on our prior precedent and firmly rooted in this
              Court’s concern for the well-being of children, we now hold
              that in cases involving the abuse and neglect of children, when
              it appears from this Court’s review of the record on appeal that
              the health and welfare of a child may be at risk as a result of
              the child’s custodial placement, regardless of whether that
              placement is an issue raised in the appeal, this Court will take
              such action as it deems appropriate and necessary to protect
              that child. Such action may include vacating the circuit court’s
              order of disposition with respect to the custodial placement,
              remanding the case for further proceedings, and directing the
              entry of an order fully explaining the propriety of the custodial
              placement. The thoroughness of such an order becomes
              extremely important if a circuit court were to determine on
              remand that its initial custodial placement was, in fact,
              appropriate.

Id. at 60, 743 S.E.2d at 368. Moreover, the Court’s history of seeking to protect children,

even when a concern is not raised as an assignment of error, did not begin with Timber M.

See, e.g., In re Jonathan Michael D., 194 W.Va. 20, 27, 459 S.E.2d 131, 138 (1995) (sua

sponte addressing issue of particular concern in abuse and neglect case); In re Jamie Nicole


                                             17
H., 205 W.Va. 176, 183, 517 S.E.2d 41, 48 (1999) (sua sponte addressing sufficiency of

abuse and neglect dispositional order). More recently, this Court sua sponte remanded a

case for the circuit court to re-evaluate the appropriateness of allowing a father to retain

custody of one child, when it was necessary to terminate the father’s rights to a sibling due

to abuse and neglect. In re A.N., 241 W.Va. 275, __, 823 S.E.2d 713, 723-27 (2019).

Similarly, earlier this year we remanded an abuse and neglect case with directions that an

abuse and neglect petition be filed regarding the newly-born child of an abusive parent. In

re N.H., 241 W.Va. 648, __, 827 S.E.2d 436, 445-46 (2019).10



              After reviewing the record on appeal and the parties’ initial briefs, this Court

ordered supplemental briefing from all of the parties regarding A.A. Because of our

concern that A.A. may still be at risk, we sua sponte examine the procedural deficiencies

evident in this matter.




       10
          In a supplemental brief filed at the direction of this Court, the DHHR argued that
“there would be jurisdictional concerns if this Court disturbed” the circuit court’s “order
with respect to A.A.” To support this statement, the DHHR string-cited cases with no
explanatory notes. Upon our review, this Court is unable to ascertain the relevance of the
cited cases. Moreover, the DHHR wholly ignored Timber M. and the other authority cited
herein. Most importantly, the DHHR’s position fails to account for the fact that there was
no dispositional order addressing any of the parents’ rights to A.A. This child was
temporarily removed from her parents’ home as part of the abuse and neglect case, but has
been left hanging in legal limbo with no resolution as to who her permanent custodian or
guardian will be.
                                             18
                In their supplemental briefs, the parties acknowledge that the circuit court

did not terminate the parents’ parental rights to A.A. because A.A. did not want these rights

terminated.11 The parties point to West Virginia Code § 49-4-604(b)(6)(C), which requires

that the wishes of older children be considered. Specifically, this statute requires that “in

fixing its dispositional order . . . the court shall give consideration to the wishes of a child

14 years of age or older or otherwise of an age of discretion as determined by the court

regarding the permanent termination of parental rights.” Id.12




       11
         Essentially, the GAL explained in her supplemental brief that “absent special
circumstances,” the local “practice and procedure” is to leave parental rights intact if a
child who is fourteen years old or older desires it. The GAL did not specify what she meant
by “special circumstances,” but indicated that they were not present in this case.
       12
            West Virginia Code § 49-4-604(b)(6)(C) provides:

       (6) Upon a finding that there is no reasonable likelihood that the conditions
       of neglect or abuse can be substantially corrected in the near future and, when
       necessary for the welfare of the child, terminate the parental, custodial and
       guardianship rights and responsibilities of the abusing parent and commit the
       child to the permanent sole custody of the nonabusing parent, if there be one,
       or, if not, to either the permanent guardianship of the department or a licensed
       child welfare agency. The court may award sole custody of the child to a
       nonabusing battered parent. If the court shall so find, then in fixing its
       dispositional order the court shall consider the following factors:
       ....
               (C) Other factors as the court considers necessary and proper.
               Notwithstanding any other provision of this article, the court
               shall give consideration to the wishes of a child 14 years of age
               or older or otherwise of an age of discretion as determined by
               the court regarding the permanent termination of parental
               rights. No adoption of a child shall take place until all
               proceedings for termination of parental rights under this article
               and appeals thereof are final. In determining whether or not
               parental rights should be terminated, the court shall consider
                                              19
              We have had several opportunities to address this statute in the context of a

circuit court’s failure to give consideration to the wishes of children who are at least

fourteen years old or otherwise of an age of discretion. For example, in T.W., two children

who were fourteen or older wished to inform the circuit court about specific conduct of

their father relevant to the issue of termination of parental rights, but the court refused to

hold an in camera hearing with the children and only considered the representations of

counsel. In re T.W., 230 W.Va. 172, 182, 737 S.E.2d 69, 79 (2012). This Court concluded

that the children should have been provided a meaningful opportunity to express their

concerns, and the circuit court was directed to, on remand, determine an appropriate

manner in which the children could be heard. Id. Similarly, in Jessica G., the circuit court

was informed that a thirteen-year-old girl had a strong bond with her father and did not

wish to have the parental rights terminated. In re Jessica G., 226 W.Va. 17, 697 S.E.2d 53

(2010). The circuit court failed to adequately explain why the girl was not “otherwise of

an age of discretion” and failed to explain why her wishes were not factored into the

termination decision, as required by the statute. Id. at 21-22, 697 S.E.2d at 57-58. In Ashton

M., a circuit court took into account a sixteen-year-old girl’s wishes regarding the

termination of her mother’s custodial rights, but erroneously failed to consider the child’s

wishes regarding the termination of her mother’s parental rights. In re Ashton M., 228




              the efforts made by the department to provide remedial and
              reunification services to the parent.


                                             20
W.Va. 584, 591-92, 723 S.E.2d 409, 416-17 (2012). This Court remanded the case and

required the circuit court to consider the daughter’s wishes regarding parental rights. Id.13



              It is critical to recognize, however, that West Virginia Code § 49-4-

604(b)(6)(C) does not obligate a circuit court to follow a child’s wishes regarding

termination of a parents’ rights, even if the child is fourteen or older or otherwise of an age

of discretion. The statute merely requires a circuit court to “give consideration” to those

wishes. Justice Workman clearly explained this in her concurrence to Jessica G.:

                     I write separately to emphasize that nothing in the
              majority opinion, nor in West Virginia Code § 49-6-5(a)(6)
              (2009) [now § 49-4-604(b)(6)(C)], should be misconstrued to
              imply that the wishes of a child who is fourteen years or older,
              or who is of an age of discretion as determined by the court,
              must control a court’s decision on whether to terminate
              parental rights. . . . While the statute clearly requires a court to
              consider such child’s wishes, it is not dispositive. This Court
              has continuously held that a major factor in cases involving
              children is the children’s best interest. See Syl. Pt. 7, in part, In
              Re Charity H., 215 W.Va. 208, 599 S.E.2d 631 (2004) (“‘[T]he
              primary goal in cases involving abuse and neglect, as in all
              family law matters, must be the health and welfare of the
              children.’ Syl. Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d
              589 (1996).”). It should also be noted that “the Court is
              authorized to exercise a discretion conducive to the best
              interest of the child.” Hammond v. Dep’t of Pub. Assistance of
              Doddridge County, 142 W.Va. 208, 216, 95 S.E.2d 345, 349
              (1956).




       13
         T.W., Jessica G., and Ashton M. were decided when this statutory provision was
codified at West Virginia Code § 49-6-5(a)(6)(C) [now W.Va. Code § 49-4-604(b)(6)(C)].


                                               21
Jessica G., 226 W. Va. at 23, 697 S.E.2d at 59 (Workman, J., concurring). Indeed, it is

clear that “the child’s only right emanating from [W.Va. Code § 49-4-604(b)(6)(C)] is to

express his or her wishes regarding the termination of the parental rights.” Ashton M., 228

W.Va. at 594, 723 S.E.2d at 419 (Workman, J., concurring in part, dissenting in part).



               Thus, rather than blindly accepting a teenager’s wishes carte blanche, those

wishes should instead be factored into an analysis of what outcome would be in the minor’s

best interests. “[T]he primary goal in cases involving abuse and neglect, as in all family

law matters, must be the health and welfare of the children.” Katie S., 198 W.Va. at 82,

479 S.E.2d at 592, syl. pt. 3, in part. Similarly, we have said that “[i]n a contest involving

the custody of an infant the welfare of the child is the polar star by which the discretion of

the court will be guided.” Syl. Pt. 4, In re J.S., 233 W.Va. 394, 758 S.E.2d 747 (2014)

(internal citation omitted). “In visitation as well as custody matters, we have traditionally

held paramount the best interests of the child.” Syl. Pt. 6, In re Frances J.A.S., 213 W.Va.

636, 584 S.E.2d 492 (2003) (internal citation omitted). Moreover, the use of the best

interests standard is mandated by Rule 38 of the Rules of Procedure for Child Abuse and

Neglect Proceedings, which is the rule addressing a circuit court’s disposition decision:

“The court also shall determine the necessary disposition consistent with the best interests

of the child.”14



       14
            Rule 38 of the Rules of Procedure for Child Abuse and Neglect Proceedings
provides:

                                             22
              In their supplemental briefs, the parties correctly identify the statutory

obligation of a circuit court to consider the wishes of a child who is fourteen years of age

or older. However, none of the parties recognize that the ultimate decision regarding the

disposition of an abusing parent’s rights always rests with the court. Simply because a

teenager wishes to remain with his or her abusing parents, does not automatically mean

that it would be in the teen’s best interests to do so. For example, in this case, it is

conceivable that J.A.-1 and A.A. asked for their parents’ parental rights to be left intact

because they knew their parents would not make them go to school.



              To clarify this issue, we now hold that when determining whether to

permanently terminate the parental, custodial and guardianship rights and responsibilities

of an abusing parent, West Virginia Code § 49-4-604(b)(6)(C) (2019) requires a circuit

court to give consideration to the wishes of a child who is fourteen years of age or older or



              Rule 38. Hearing after improvement period; final
              disposition.

                      No later than thirty (30) days after the end of the
              alternative disposition improvement period, the court shall
              hold a hearing to determine the final disposition of the case,
              including whether the conditions of abuse and/or neglect have
              been adequately improved in accordance with W.Va. Code §
              49-4-604(d). Any party and persons entitled to notice and the
              right to be heard shall receive notice of the hearing. The court
              also shall determine the necessary disposition consistent with
              the best interests of the child. Within ten (10) days of the
              conclusion of the hearing, the court shall enter a final
              disposition order in accordance with the provisions of Rule 37.


                                             23
otherwise of an age of discretion as determined by the court. A circuit court is not obligated

to comply with the child’s wishes, but shall make the termination decision based upon a

consideration of the child’s best interests. The child’s preference is just one factor for the

circuit court’s consideration. Upon considering the child’s wishes and best interests, the

circuit court may determine that some disposition less than full termination of parental

rights is appropriate—such as termination of only the parent’s custodial and guardianship

rights. Or, the circuit court may determine that post-termination visitation with the parents

would best serve the child. Regardless of what decision the circuit court reaches at

disposition, it must be dictated by what is best for the child’s health and welfare.



              In this case, there is no indication that the circuit court considered what

disposition would be in the best interests of A.A. There is also no indication that the court

heard why A.A. did not wish for parental rights to be terminated, and no indication that the

circuit court considered alternative outcomes such as termination of the parents’ custodial

and guardianship rights.



              This matter is further complicated by the lack of a dispositional order

addressing A.A. Rule 36(a) of the Rules of Procedure for Child Abuse and Neglect

Proceedings specifies that a dispositional order must contain findings of fact and

conclusions of law, and both Rule 36(a) and Rule 38 direct that the order must be entered




                                             24
within ten days of the conclusion of the dispositional hearing.15 Unfortunately, those

procedures were not followed with regard to this child.



              A.A. was removed from her parents’ home in the course of this abuse and

neglect case. However, because the November 2018 dispositional order is silent with

regard to her, it is unclear whether the circuit court intended for A.A. to be returned to the

abusing parents’ home, to continue in a placement with her paternal grandmother, or some

other outcome. The parties’ supplemental briefs do little to clear up the confusion over

A.A.’s custodial status. The DHHR asserts that “[t]he custodial and guardianship rights to

A.A. were not terminated by the Circuit Court”—yet paradoxically, the DHHR reports that

after the dispositional hearing, A.A. was placed in a residential treatment center and was

then returned to the paternal grandmother’s home. If none of the parents’ rights to A.A.

were terminated at the disposition of the abuse and neglect case, it is unclear why or how

A.A. would continue to be placed in the paternal grandmother’s home.



              15
                   Rule 38 is quoted in footnote 14, supra. Rule 36(a) provides:

              Rule 36. Findings; disposition order.

              (a) Findings of fact and conclusions of law; time frame. At the
              conclusion of the disposition hearing, the court shall make
              findings of fact and conclusions of law, in writing or on the
              record, as to the appropriate disposition in accordance with the
              provisions of W.Va. Code § 49-4-604. The court shall enter a
              disposition order, including findings of fact and conclusions of
              law, within ten (10) days of the conclusion of the hearing.


                                               25
              The GAL’s supplemental brief further demonstrates the uncertainty that this

child has been relegated to. The GAL says,

              [t]he Dispositional Order was silent with regard to custodial
              and/or guardianship rights of the parents, however, the
              [GAL’s] recommendation was that the paternal grandmother
              [would] pursue a legal guardianship, at least with regard to
              A.A. . . . . It would have been more clear if the Order had also
              stated that the custodial/guardianship rights of the biological
              parents were terminated with regard to A.A. and J.A.[-1].

Specifying a disposition for A.A. was necessary for more than just the sake of clarity. If

the circuit court intended to sever the parents’ custodial and guardianship rights to A.A. so

that the paternal grandmother could pursue a legal guardianship, then the court should have

expressly said so in an order. The failure to enter any dispositional order addressing A.A.

has caused an unnecessary delay in achieving permanency for this child.



              When the procedures in an abuse and neglect case are substantially

disregarded, as has occurred in this case, we will vacate the resultant problematic rulings

and remand for corrective action:

                     “Where it appears from the record that the process
              established by the Rules of Procedure for Child Abuse and
              Neglect Proceedings and related statutes for the disposition of
              cases involving children adjudicated to be abused or neglected
              has been substantially disregarded or frustrated, the resulting
              order of disposition will be vacated and the case remanded for
              compliance with that process and entry of an appropriate
              dispositional order.” Syl. Pt. 5, In re Edward B., 210 W.Va.
              621, 558 S.E.2d 620 (2001).



                                             26
T.W., 230 W.Va. at 175, 737 S.E.2d at 72, syl. pt. 5; accord Timber M., 231 W.Va. at 60,

743 S.E.2d at 368 (Recognizing that this Court may sua sponte take action to “include

vacating the circuit court’s order of disposition with respect to the custodial placement,

remanding the case for further proceedings, and directing the entry of an order fully

explaining the propriety of the custodial placement”). Because the circuit court did not

perform a best interests analysis with regard to the disposition of the parents’ rights to A.A.,

and because there has been no dispositional order entered that addresses A.A., we vacate

the circuit court’s verbal ruling regarding the parents’ rights to A.A. and remand this case

for further proceedings consistent with this opinion.16




       16
         We feel compelled to also comment upon J.A.-1. It is unclear from the record on
appeal, but it appears he was in a children’s facility when he turned eighteen. If the DHHR
has not already done so, we urge it to contact J.A.-1 to determine whether he would be
amenable to receiving the services available for foster children who “age out” of the
system.
                                              27
                                      IV. Conclusion

              For the foregoing reasons, we affirm the portions of the circuit court’s

November 1, 2018, order terminating the parental rights to Z.A., S.A., and J.A.-2. We

vacate the circuit court’s ruling that left intact the parents’ rights to A.A., and we remand

this matter to the circuit court for further proceedings consistent with this opinion. The

Clerk is directed to issue the mandate in this case forthwith.17


                                                          Affirmed in Part, Vacated in Part,
                                                           and Remanded with Directions.




       17
          The circuit court’s dispositional ruling with regard to Z.A., S.A., and J.A.-2 is
final. The implementation of permanency plans for these three children must not wait for
the circuit court’s disposition of the parents’ rights to A.A. Rule 39(b) of the Rules of
Procedure for Child and Abuse Neglect Proceedings requires the circuit court to conduct a
permanent placement review conference at least every three months until a permanent
placement is achieved, and pursuant to Rule 43 of these same rules, permanent placement
for the children must occur within twelve months of the final dispositional order.
                                             28